

DATED2004
(1)  RIDGEWOOD ROC II 2003 LLC
 
(2)  CLP DEVELOPMENTS LIMITED
 
 
DEVELOPMENT SERVICES AGREEMENT
relating to the development of additional electricity
generation plants on behalf of certain within mentioned
Project Companies
 
 
 
 
EVERSHEDS LLP
115 Colmore Row
Birmingham
B3 3AL
Tel: +44 121 232 1000
Fax: +44 121 232 1900






bir_corp\718934\4




--------------------------------------------------------------------------------





THIS AGREEMENT is made the day of 2004


BETWEEN


(1)
RIDGEWOOD ROC II 2003 LLC a Delaware limited liability company trading in the UK
whose registered address is situate at 947 Linwood Avenue, Ridgewood, NJ, 07450,
USA ("Ridgewood"); and

 
(2)
CLP DEVELOPMENTS LIMITED a company incorporated in England and Wales with
company number 04502342 whose registered address is situate at Units 14-15,
Queensbrook, Bolton Technology Exchange, Spa Road, Bolton BL1 4AY (the “Project
Manager”).



WHEREAS


(A) Each Project Company:-
(i)  owns an operating electricity generating plant that uses landfill gas
extracted from a landfill site pursuant to an existing NFFO Power Purchase
Agreement; or
(ii)  has committed to build an electricity generating plant at a site in order
that it may sell the output of the plant under an existing NFFO Power Purchase
Agreement; or
(iii) neither owns nor has committed to build electricity generating plant
pursuant to a NFFO Power Purchase Agreement but has a landfill site from which
landfill gas may be extracted


(and in the case of each of (i) and (ii) above such existing or proposed
electricity generating plants including their associated gas extraction,
collection, burning and handling equipment, transformers, switchgear and other
associated plant, machinery infrastructure equipment and apparatus from time to
time shall be hereinafter referred to as an “Existing Plant”)


(B)
Each Project Company with Existing Plant is desirous of adding additional
generating capacity and additional infrastructure improvements at its Site so
that such Project Company might use the surplus landfill gas to generate
additional electricity and each Project Company with no Existing Plant is
desirous of constructing, developing and operating electricity generating
equipment at its Site in order to generate new electricity, such electricity to
be sold, along with its environmental attributes, to one or more third parties.



(C)
Ridgewood has entered into an agreement with CLPE ROC -2 Limited, CLPE ROC -2A
Limited, and the Project Companies dated on or around the date hereof
(“ROC Project DSA”) pursuant to which Ridgewood has agreed to procure,
construct, install, engineer, develop (to Commissioning) and make available for
use by the Project Companies (using monies provided by the Powerbank II Fund)
the additional electricity generation plants in order that the Project Companies
may utilise the landfill gas extracted from the Site as stated in Recital (B).



(D)
It is the intent of the parties hereto that Ridgewood will at all times and, for
the avoidance of doubt, during any period of development following the date
hereof and after Commissioning, be the legal owner of the Equipment.



(E)
The Project Manager is willing to be engaged as aforesaid on the following terms
in order to bring about Commissioning.




1.  
INTERPRETATION




1.1  
Definitions



In this Agreement and the Schedules hereto the following words and expressions
shall, unless the context otherwise requires or is inconsistent therewith, have
the following meanings:-


 
“Commissioning”
means the stage at which the installation of the Equipment at the relevant
Project Company Site has been completed and the New Project has been
consistently (over a period of 7 days) exporting electricity to the National
Grid and Commissioned shall have the appropriate meaning;

 
“Equipment” 
means in relation to any New Project, the electricity generating facilities
together with all and any gas extraction equipment, blower fans, wells, pipes
and the transformers to connect the power generation equipment to the
electricity distribution system installed or constructed on the relevant Site
(other than, for the avoidance of doubt, the Existing Plant);



"Export Capacity" 
means the amount of electricity expressed in megawatts the Equipment is capable
of exporting to the National Grid on a consistent basis assuming that the
Equipment is operating to its maximum capacity;



"Fees" 
means the fees payable by Ridgewood to the Project Manager pursuant to Clause
7; 



"Group Company" 
means the Project Manager and any holding company of the Project Manager and
its/their respective subsidiaries from time to time;



"New Project" 
means, in relation to any Project Company, the project for the procurement,
design, construction, installation, development and Commissioning on a “turnkey”
basis of the Equipment and all associated equipment to be supplied by the
Project Manager to Ridgewood at a given Site pursuant to the ROC Project DSA;



“NFFO Power Purchase Agreements” 
means contracts with The Non Fossil Purchasing Agency Limited and those in
connection with Scottish renewable orders including any replacement contract
with the Non Fossil Purchasing Agency Limited concluded in connection with the
implementation of the new British Electricity Trading and Transmission
Arrangements in Scotland presently targeted for on or around April 2005;



"Project Budget" 
means in relation to any New Project, the budget of necessary expenditure
required to bring about the Commissioning of the same, as prepared by the
Project Manager and agreed with Ridgewood’s Representative;



“Project Companies” 
means those companies listed in Schedule 1 and any company that may accede to
the ROC Project DSA in accordance with the provisions set out therein and each
one a “Project Company”;



“Project Manager’s Representative”
means Dominic Greenough or such other authorised representative of the Project
Manager as shall be nominated by it in substitution for such person;



“Ridgewood’s Representative” 
means Chris Naunton or such other director, employee or authorised
representative of Ridgewood as shall be nominated by Ridgewood in substitution
for such person;



"Project Timetable" 
means, in relation to any New Project, the timetable of principal events in
bringing about Commissioning of the same as is set out in Schedule 2 or any
changes thereto prepared by the Project Manager and agreed with Ridgewood’s
Representative;



"Services" 
means the services to be provided by the Project Manager under this Agreement as
described in Schedule 3;



"Site" 
means, in relation to any New Project, the landfill site on which the Equipment
concerned is to be constructed and/or installed.




1.2  
Words and expressions defined in the Companies Act 1985 (as amended) (the
"Companies Act") shall (unless the context clearly does not so permit) bear the
same meanings where used in this Agreement.




1.3  
The ejusdem generis rule of construction shall not apply to this Agreement and
accordingly general words shall not be given a restrictive meaning by reason of
their being preceded or followed by words indicating a particular class or
examples of acts matters or things.




1.4  
Words importing the singular shall include the plural and vice versa and words
importing any gender shall include all other genders and references to persons
shall include corporations and unincorporated associations.




1.5  
References in this Agreement to statutory provisions shall be construed as
references to those provisions as respectively amended consolidated extended or
re-enacted from time to time and shall include the corresponding provisions of
any earlier legislation (whether repealed or not) and any orders regulations
instruments or other subordinate legislation made from time to time under the
statute concerned.




1.6  
References to this Agreement shall include the Schedules hereto which shall form
part hereof and shall have the same force and effect as if expressly set out in
the body of this Agreement.




1.7  
The Clause headings in this Agreement are for convenience only and shall not
affect the interpretation hereof.




2.  
APPOINTMENT



 Ridgewood hereby appoints the Project Manager and the Project Manager agrees to
accept such appointment and to perform the Services on behalf of Ridgewood in
respect of each New Project upon the terms and conditions set out in this
Agreement so as to enable the procurement, design, construction, installation,
development and Commissioning of Equipment at the Site, or such works on behalf
of Ridgewood as may be agreed in writing between Ridgewood and the Project
Manager.



3.  
SERVICES

 

3.1  
Subject to Clause 3.2, the Project Manager will provide the Services in relation
to each New Project causing the minimum amount of disruption to the operation of
the Existing Plant as possible. In relation to any New Project, the list of
services set out in Schedule 3 may be amended at any time and from time to time
by written agreement by Ridgewood and the Project Manager in respect of all or
any one New Project.

 

3.2  
Where at the date hereof, some Equipment exists at a Site then, upon payment of
the fee payable in accordance with Clause 7.1, the Project Manager will transfer
or cause to be transferred to Ridgewood legal title to such Equipment and
Ridgewood shall make all such Equipment available to the Project Manager to
complete Commissioning in accordance with the terms hereof.

 

4.  
PROJECT MANAGER’S AUTHORITY




4.1  
The Project Manager shall have the authority to act on behalf of Ridgewood as
its agent solely to the extent reasonably necessary for the Project Manager to
carry out its duties and to provide the Services hereunder and for no other
purpose.




4.2  
Ridgewood shall indemnify and keep indemnified the Project Manager for any loss,
damage, costs and expenses suffered or incurred by it as a result of the Project
Manager acting or purporting to act on behalf of Ridgewood where the Project
Manager has been authorised in so acting, either pursuant to Clause 4.1 or
otherwise.




4.3  
The Project Manager shall be entitled to hold itself out as agent of Ridgewood
for the purposes of properly carrying out the Services in relation to each New
Project and Ridgewood shall confirm the appointment of the Project Manager.




4.4  
At no time shall the Project Manager claim ownership of or any right, title or
interest to the Equipment and the Project Manager shall do all such acts and
enter into such documents as may be reasonably necessary and always at the
expense of Ridgewood to vest ownership of the Equipment in Ridgewood.




5.  
LEVEL OF CARE AND APPLICATION OF RESOURCES




5.1  
In carrying out the Services the Project Manager shall exercise such reasonable
skill, care and diligence to be expected of a competent consultant and project
manager experienced in undertaking services similar to the Services in relation
to projects of a similar size, scope and complexity to the New Projects.




5.2  
The Project Manager shall make all necessary visits to each Site for the proper
performance of the Services, to inspect the progress and quality of the
development of the New Project thereat and generally to ensure the proper
execution and Commissioning of that New Project.




5.3  
The Project Manager shall devote sufficient resources to perform the Services in
accordance with the terms hereof.




6.  
UNDERTAKINGS OF RIDGEWOOD



Ridgewood undertakes to provide the Project Manager with all information as may
be relevant, required, requested or of assistance to the Project Manager in the
performance of the Services.
 

7.  
FEES




7.1  
Subject to the provisions of Clause 3.2 and 12.6, the fees payable to the
Project Manager for the provision of the Services in relation to the New
Projects hereunder (exclusive of VAT) shall be a fixed fee of eight hundred and
fifty thousand pounds (£850,000) per megawatt of rated Export Capacity
Commissioned at each Site pro rated to the extent that such installed Export
Capacity is expressed in other than whole megawatt amounts (“the Fee”).




7.2  
The Fee payable in accordance with the provisions of Clause 7.1 shall be paid by
Ridgewood to the Project Manager or, as the Project Manager may in writing
direct, in accordance with the terms of the Project Timetable and will be paid
on demand at such time as payments are made or commitments are entered into
where such payments or commitments are of a material amount and are entered into
and/or made with respect to a New Project. Materiality is to be determined by
the Project Manager acting in good faith.




7.3  
If the Fee or any part thereof is not paid on the due date, Ridgewood shall be
liable to pay interest on such sum from the due date of payment at the annual
rate of 2 percent above the base lending rate from time to time of Barclays Bank
plc, accruing on a daily basis until payment is made in full.




7.4  
The Project Manager shall pay to Ridgewood with respect to each New Project, an
amount in lieu of interest equal to 0.8333 per cent per month (or part thereof)
on all amounts advanced to the Project Manager by Ridgewood as progress payments
with respect to such New Project pursuant to Clause 7.2, such interest to accrue
up to the earlier of (i) the date of Commissioning (ii) the date, if any, upon
which the Equipment is resited under Clause 10.2 and (iii) the Relevant Project
Company Long Stop Date (as defined in the ROC Project DSA). 




8.  
DURATION OF APPOINTMENT




8.1  
Subject to Clause 8.2, this Agreement shall remain in effect in relation to each
New Project until the New Project concerned has reached Commissioning or until
it is agreed between the parties that there is no reasonable prospect of that
New Project Commissioning and the Project Manager shall not be entitled to
terminate this Agreement except as otherwise provided herein.




8.2  
Ridgewood may terminate this Agreement by giving 21 days' notice in writing if
the Project Manager shall commit a material breach of its obligations hereunder
and shall fail to remedy such breach within a reasonable time of notice of such
breach being given to it. The right to terminate this Agreement granted to
Ridgewood under this Clause 8.2 shall be without prejudice and in addition to
any other remedies available to Ridgewood in respect of such breach but subject
always to the provisions of Clause 14.4.




8.3  
The Project Manager may terminate this Agreement by giving 21 days’ notice in
writing if Ridgewood shall commit a material breach of its obligations hereunder
and shall fail to remedy such breach within a reasonable time of notice of such
breach being given to it. The right to terminate this Agreement granted to the
Project Manager under this Clause 8.3 shall be without prejudice and in addition
to any other remedies available to the Project Manager in respect of such
breach.




8.4  
Upon termination of this Agreement in relation to any New Project the Project
Manager shall return any part of the Fee received by it that has not been
expended on the provision of Services or committed to be expended in accordance
with the Project Timetable.

 



9.  
THE PROJECT MANAGER’S PERSONNEL




9.1  
The Project Manager shall use reasonable endeavours to procure that the Project
Manager’s Representative is fully acquainted with all matters relating to the
development of the New Projects and shall devote proper attention to the
Services.




9.2  
The Project Manager shall be under no obligation to provide the Services through
any particular person and the Project Manager shall be entitled to change the
personnel engaged in the performance of the Services without first notifying
Ridgewood.




10.  
PROJECT TIMETABLES AND PROJECT BUDGETS




10.1  
The Project Manager shall use reasonable endeavours to ensure that the
development of each New Project is carried out in accordance with the Project
Timetable for that New Project, subject to the terms hereof.

 

10.2  
If, prior to Commissioning, Ridgewood wishes to re-site any Equipment whether at
another Project Company or elsewhere or if it wishes to substitute any Project
Company then, in addition to the fees payable pursuant to Clause 7, Ridgewood
shall pay the Project Manager an amount equal to the cost incurred by the
Project Manager in such re-siting or substitution PROVIDED ALWAYS that Ridgewood
and the Project Manager shall negotiate in good faith to agree such cost and, if
no agreement can be reached, then the Project Manager shall be under no
obligation to re-site the Equipment or substitute the Project Company.

 

11.  
COMMUNICATIONS PROCEDURES




11.1  
The Project Manager's Representative shall meet with Ridgewood’s Representative
monthly to report on and review the progress in the development of the New
Projects. Such meeting to take place either in person or by telephone with in
person meetings taking place at the Project Manager’s office in Bolton, a Site
or in such other location as the Representatives may agree.




11.2  
The Project Manager shall inform Ridgewood as soon as reasonably practicable if
it has reason to suspect that it may prove impossible or impracticable to
complete any New Project within the relevant Project Timetable.




12.  
ASSIGNMENT, DELEGATION AND ACCESSION




12.1  
Ridgewood shall not without the prior written consent of the Project Manager
assign or delegate any of its duties under this Agreement to any other person,
firm or company.




12.2  
The Project Manager may assign or delegate any of its duties under this
Agreement without first notifying Ridgewood to any other company provided always
that:

 

12.2.1  
the Project Manager may only assign or delegate such duties to a company being a
Group Company;




12.2.2  
Ridgewood shall accept the performance by any such other Group Company of such
duties as performance by the Project Manager; and




12.2.3  
Ridgewood shall continue to pay the Fee in accordance with Clause 7 to the
Project Manager or as the Project Manager may instruct Ridgewood.




12.3  
The Project Manager may assign or delegate any of its duties under this
Agreement to a company not being a Group Company with the prior written consent
of Ridgewood, such consent not be unreasonably withheld or delayed.

 

12.4  
The Project Manager hereby acknowledges that the identity of the Project
Companies set out in Schedule 1 may change insofar as Ridgewood can substitute a
Project Company currently set out in Schedule 1 prior to its commissioning with
another company on a one for one basis. The Project Manager agrees to provide
the Services to the Project Companies listed in Schedule 1 (from time to time)
and any company that is added to Schedule 1 in substitution for a company that
is currently listed provided, that Ridgewood furnishes the Project Manager with
a copy of the relevant deed of release, adherence and accession that permits the
Project Company to be added to Schedule 1 to accede to the ROC Project DSA.
Where a Project Company is removed from Schedule 1 at the election of Ridgewood,
it shall also be removed from Schedule 2 (Project Timetable) and the company
that is substituted into Schedule 1 shall also be inserted into Schedule 2 and
the parties hereto shall use commercially reasonable endeavours to agree the
relevant information that is to be inserted into Schedule 2 in respect of the
company that is substituted into Schedule 1.

 

12.5  
Where a Project Company is removed from Schedule 1, any rights, obligations
and/or liabilities that the parties hereto have to or against the other in
respect of that Site ,other than as to rights, obligations and liabilities
pursuant to Clauses 10.2 and 14.3, shall be waived by the parties hereto.

 

12.6  
Where Ridgewood exercises its right to substitute a Project Company pursuant to
Clause 12.4 above, any sums paid to the Project Manager by Ridgewood pursuant to
Clause 7.1 in respect of the substituted Project Company (“the Prepayments”)
shall be deemed to be a pre-payment in respect of the Services undertaken by the
Project Manager in respect of the new company and the Project Manager agrees
that the only demand for payment in respect Services provided to such new
company shall be for an amount equal to the difference between the Prepayments
and the Fee which would otherwise be payable in respect of the new company
calculated in accordance with Clause 7.1 (“the Excess”). The provisions of
Clause 7.3 shall apply to the Excess.

 

13.  
CONFLICT OF INTEREST



The Project Manager shall not be prohibited from entering into further
consultancy agreements similar to this Agreement with other parties for the
purposes of developing, managing and commissioning or consulting on other
projects of a similar nature to the New Projects.



14.  
LIMITATION OF LIABILITY




14.1  
The Project Manager will use reasonable endeavours to deliver the Services
hereunder within the time agreed and to the standard agreed and, if no time or
standard is agreed, then within a reasonable time and to a reasonable standard.
If despite those endeavours the Project Manager is unable for any reason other
than the Project Manager’s wilful default, to deliver such Services the Project
Manager will be deemed not to have breached this Agreement.




14.2  
It is agreed that the Project Manager will have no liability to Ridgewood for
direct, indirect or consequential loss (all three of which terms includes,
without limitation, pure economic loss, loss of profits, loss of business,
depletion of goodwill and like loss) howsoever caused save that the Project
Manager does not exclude its liability (if any) to Ridgewood for any direct loss
arising from the Project Manager’s wilful default (but, for the avoidance of
doubt, the Project Manager does exclude liability for any indirect or
consequential loss that may arise from such wilful default) and for personal
injury or death resulting from the Project Manager’s negligence, fraud or for
any matter which it would be illegal for the Project Manager to exclude or to
attempt to exclude its liability.




14.3  
Ridgewood agrees to indemnify and keep indemnified and hold the Project Manager
harmless from and against all and any claims, awards, penalties, damages or loss
(including professional costs) whatsoever and howsoever caused as a direct or
indirect result of any damage or loss (including, without limitation, pure
economic loss, loss or profit, loss of business, depletion of goodwill and the
like loss) caused by the Equipment whether prior to , at or any time after
Commissioning to the Site, the Equipment, the Existing Plant and the Project
Manager’s personnel.




14.4  
For the avoidance of doubt Ridgewood agrees that its only remedy under this
Agreement (save in the case of the Project Manager’s wilful default) shall be
the right of termination (if any) under Clause 8.




15.  
RELATIONSHIP OF THE PARTIES



Nothing in this Agreement shall constitute or be deemed to constitute, make or
otherwise give effect to a joint venture, pooling arrangement or partnership
between the parties or create any relationship of employment between the
parties.



16.  
DISPUTES




16.1  
If a dispute of any kind whatsoever arises between the parties in connection
with or arising out of this Agreement it shall be settled in accordance with the
following provisions.




16.2  
For the purpose of this Clause, a dispute shall be deemed to arise when one
party serves on the other a notice in writing (hereinafter called the "Notice of
Dispute") stating the nature of the dispute and requiring the dispute to be
considered by an adjudicator who, if not agreed upon between parties, shall be
appointed by the Chairman of the Chartered Institute of Arbitrators in England
upon application by either of them. The dispute shall thereafter be referred and
considered by such adjudicator in accordance with the procedure under the TeCSA
Adjudication Rules 2002, version 2.0 or any amendment or modification thereof
being in force at the date of such notice. The recommendation of the adjudicator
shall be deemed to have been accepted in settlement of the dispute unless
written Notice to Refer under Clause 16.3 is served within one calendar month of
the receipt of the adjudicator's recommendation.




16.3  
Where either party is dissatisfied with any recommendation of an adjudicator
appointed under Clause 16.2 then such party may within one calendar month of
receipt of the adjudicator's recommendation refer the dispute to the
jurisdiction of the court by service a written notice (the "Notice to Refer") on
the other party.




17.  
NOTICES




17.1  
Any notice or other communication requiring to be given or served under or in
connection with this Agreement shall be in writing and shall be sufficiently
given or served if delivered:-




 
(a)
in the case of Ridgewood to:

947 Linwood Avenue
New Jersey
USA
07450
Fax:  001-201-447-9000
Attention: Chris Naunton
Email:   cnaunton@ridgewoodpower.com



 
(b)
in the case of the Project Manager to:

Unit 14-15 Queensbrook
Bolton Technology Exchange
Spa Road
Bolton
BL1 4AY
Fax: 01204 535 310
Attention: Dominic Greenough
Email: greenough@clpenvirogas.com


or to such alternative address, fax number, email address or person as any party
may nominate by notice to the others given in accordance with this Clause 17.



17.2  
Any notice shall be delivered by hand or sent by legible facsimile transmission
or pre-paid first class post (airmail if sent to or from an address outside the
United Kingdom) and if delivered by hand or sent by legible facsimile or email
transmission shall conclusively be deemed to have been given or served at the
time of despatch and if sent by post aforesaid shall conclusively be deemed to
have been received 48 hours from the time of posting (or 72 hours if sent to or
from an address outside the United Kingdom).




18.  
FORCE MAJEURE



Notwithstanding any other provision in this Agreement no default delay or
failure to perform on the part of any party shall be considered a breach of this
Agreement if such default delay or failure to perform is shown to be due
entirely to cause beyond the direct control of the party charged with such
default, including, but not limited to such events as riots, civil embargoes,
storms, floods, fire, earthquakes, acts of God or the public enemy, an act of
terrorism, national emergency or nuclear disasters, strike, lockout, labour
unrest (affecting the performance of this agreement) provided that where such
incident extends to employees of the Project Manager it is part of a national,
industry - wide action. In the case of the occurrence of such event the time for
performance required by either party under this Agreement shall be extended for
any period during which performance is prevented by such event. However, any
other party may terminate this Agreement by notice if such event preventing
performance continues for more than 60 continuous days.



19.  
GOVERNING LAW



This Agreement shall be governed by and interpreted in accordance with English
Law and each of the parties hereto submits to the non-exclusive jurisdiction of
the English Courts.



20.  
THIRD PARTIES



The parties to this Agreement do not intend that any of its terms will be
enforceable by virtue of the Contracts (Rights of Third Parties) Act 1999 by any
person not a party to it.



21.  
COUNTERPARTS

 
This Agreement may be executed in any number of counterparts and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.
 


 
IN WITNESS whereof the parties have entered into this Agreement the day and year
first above written.

bir_corp\718934\4 




--------------------------------------------------------------------------------



 
SCHEDULE 1
 
 
(The Project Companies)
 
 


 
 
Name
 
 
Registered Number
 
 
Place of Incorporation
 
 
Garlaff Energy Limited
 
 
SC195540
 
 
Scotland
 
 
Connon Bridge Energy Limited
 
 
03754257
 
 
England
 
 
Chelson Meadow Energy Limited
 
 
03363593
 
 
England
 
 
Auchencarroch Energy Limited
 
 
SC195539
 
 
Scotland
 
 
Jameson Road Energy Limited
 
 
03754365
 
 
England
 
 
Bellhouse Energy Limited
 
 
03466081
 
 
England
 
 
Beetley Energy Limited
 
 
04939140
 
 
England
 
 
Snetterton Energy Limited
 
 
04939139
 
 
England
 
 
Funtley Energy Limited
 
 
5188256
 
 
England
 

 


 
 
The registered office of each above-mentioned Project Company registered in
England is situate at 14 & 15 Queensbrook, Bolton Technology Exchange, Spa Road,
Bolton, Greater Manchester BL1 4AY and for any Project Company registered in
Scotland is Princes Exchange, 1 Earl Grey Street, Edinburgh, EH3 9BN.
 

bir_corp\718934\4 




--------------------------------------------------------------------------------



 
SCHEDULE 2
 
 
(The Project Timetable)
 
 


 
 
Project Company
 
 
Number of Engine(s)
 
 
Engine Capacity
 
 
Stage
 
 
Estimated Date
 
 
Garlaff Energy Limited
 
 
3
 
 
3MW
 
 
Engines operational
 
 
 
Connon Bridge Energy Limited
 
 
1
 
 
1.3MW
 
 
Engines operational
 
 
 
Connon Bridge Energy Limited
 
 
1
 
 
1.3MW
 
 
In Commissioning
 
 
November 04
 
 
Chelson Meadow Energy Limited
 
 
1
 
 
1MW
 
 
Engines operational
 
 
September 04
 
 
Auchencarroch Energy Limited
 
 
1
 
 
1MW
 
 
Under construction
 
 
February 05
 
 
Jameson Road Energy Limited
 
 
1
 
 
1MW
 
 
Engines operational
 
 
 
Bellhouse Energy Limited
 
 
1
 
 
0.6MW
 
 
Under construction
 
 
February 05
 
 
Beetley Energy Limited
 
 
1
 
 
1MW
 
 
In Commissioning
 
 
December 04
 
 
Snetterton Energy Limited
 
 
1
 
 
0.8MW
 
 
Under construction
 
 
February 04
 
 
Funtley Energy Limited
 
 
1
 
 
0.6MW
 
 
 
June 04
 


bir_corp\718934\4 




--------------------------------------------------------------------------------



 
SCHEDULE 3
 
 
(Services to be carried out)
 
 
The principal objective of the Services is to bring about, on behalf of
Ridgewood, the Commissioning of the Equipment at the Site of each Project
Company causing the minimum amount of disruption to the operation of the
Existing Plant as possible and in that regard the following shall comprise the
Services and be carried out by the Project Manager in respect of each New
Project accordingly:
 

1.1    
 preparing the Project Timetable and Project Budget in relation to a New
Project;




1.2    
preparing the detailed design specification and plans of the Equipment to be
installed or constructed at each Site, together with such additional plant and
infrastructure as may be necessary including, without limitation and for the
avoidance of doubt, separate metering and connection for the New Project and the
Existing Plant;




1.3    
the procurement of the Equipment and such additional plant and infrastructure as
may be necessary;




1.4    
the construction and installation of the Equipment;




1.5    
the testing of the Equipment to ensure it safely exports electricity to the
National Grid;




1.6    
engaging the services of, supervising and co-ordinating the third party service
providers engaged in respect of a New Project;




1.7    
advising in connection with the obtaining of all necessary planning and other
consents for a New Project;




1.8    
 advising on and carrying out the general administration of the Commissioning of
a New Project;




1.9    
providing, at all times, information in relation to the Site for a New Project
and the New Project generally including copies of all relevant documents, plans
and specifications, consents and reports and keeping Ridgewood informed of the
progress made in respect of bringing about of the Commissioning of a New
Project;




1.10  
monitoring on behalf of Ridgewood compliance with statutory, local authority,
building control and fire officer consents and requirements required to be
complied with in the course of bringing about the Commissioning of its New
Project;




1.11  
monitoring the cost control systems and budgets for each New Project;




1.12   
endeavouring to carry out each New Project substantially in accordance with its
Project Timetable and Project Budget but at all times monitoring the same;

    


1.13  
chairing and minuting site meetings on behalf of a Project Company; and




1.14  
providing such assistance and advice in respect of a New Project as could
reasonably be expected of a project co-ordinator.






bir_corp\718934\4 




--------------------------------------------------------------------------------



SIGNED by     )
for and on behalf of    )
RIDGEWOOD ROC II 2003 LLC  )
In the presence of: ) 








SIGNED by )
for and on behalf of    )
CLP DEVELOPMENTS LIMITED )
In the presence of:    )











